Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 contain the trademark/trade name “Google S2 Algorithm”; “Hbase table”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe algorithm, the way or kind of table and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



With respect the claims 1-11, the claims 1-11 recite a series for method of storing remote sensing big data in Hbase database.  Thus the claims are directed to a statutory category, because a series of method of storing remote sensing big data in Hbase database (a series of acts).  Further, the claim is directed to a judicial exception.  The claim falls in one of abstract ideas, “Mental Process”.  One of The Abstract Ideas categories is “Mental Process “such as concepts performed in the human mind.   An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental process (thinking) that “can be performed in human mind, or by a human using pen and paper.  Like the invention in Alice Corp, the instant claim is merely limiting the abstract idea to a computer environment by simply performing the idea via a computer to store remote sensing big data in Hbase database.  This is abstract idea.  Further, at step 2B, the claims does not have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  These generic computer components (processor, etc.) are claimed to perform their basic functions method of storing remote sensing big data in Hbase database. This recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer.   Taking the additional elements individually and in combination, the computer components at each step of method of storing remote sensing big data in Hbase database perform purely generic computer functions.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.  Accordingly, the claim is not patent eligible.
Allowable Subject Matter
Claims 1-11 would be allowed. (If rewritten to overcome the rejection under 35 USC § 112, 101 and to include all of the limitations of the base claim and any intervening claims).
The following is a statement of reason for the indication of allowable subject matter:
	
Hintz et al. 
	With respect to claim 1, Hintz et al.  (U.S. Pub. 2020/0057914 A1) discloses a method executed by a computer processor, the method comprising: obtaining a remote sensing image, and pre-cropping the remote sensing image based on a Google S2 algorithm (i.e., “The server system may generate the sets of candidates comprising images and places within a threshold geographic proximity based on geographic information associated with each of the plurality of images and the geographic information associated with each place. In one example, generating the sets of candidates comprises isolating sets of similarly co-located images and places using mapping technology such as Google's S2 cell identifiers”(0027)); Further, Mangoubi et al. discloses a method executed by a computer processor, the method comprising: obtaining a remote sensing image (i.e., “The method 1100 begins by obtaining an image of a cluster of neighboring cells (step 1101)” (0075)), and pre-cropping the remote sensing image based on a Google S2 algorithm (i.e., “the system compares the cell image data and/or molecular data to the library to determine, for example, differentiation state, differentiation rate, and/or eventual cell type, health, viability, etc. In some implementations, a particular reference library (e.g., stem cells induced to differentiate by a given method) includes about 10, 50, 100, 150, 200, 250, 300, 350, 400, 450, 500, 550, 600, 650, 700, 750, 800, 850, 900, 950, 1000, 2000, 3000, 4000, 5000 or more images”(0075)); selecting a grid level based on a resolution of the remote sensing image (i.e., “Next, the image is represented as a multiplicity of pixels (step 1102). Responsive to being presented as a multiplicity of pixels, the image is segmented (step 1103) and the borders of the cluster of neighboring cells are identified (step 1104)” (0076) the cluster of neighboring cells is grid level based on a resolution as claimed invention or “in certain implementations, segmentation is performed using a unified method combining Expectation-Maximization and Level Set (EM-LS) analysis” (0079) and figs. 2-3 shows the cell level or grid level as claimed invention); demarcating a coverage scope of the remote sensing image (i.e., “Segmenting methods are used to demarcate different segments within an image. In particular, these methods can be used to segment an image into a cluster of cells and the area outside the cluster of cells” (0060)); calculating grids covered within the coverage scope (i.e., “the borders of the cell clusters in the segmented image are identified (step 1304). Responsive to being identified, a texton is calculated for at least a subset of the segments (step 1305). Then the calculated textons are compared to at least one reference texton (step 1306)” (0105)); cropping the remote sensing image according to the grids, to yield a plurality of image blocks, and serializing the plurality of image blocks (i.e., “Cell area in a cropped confluent monolayer was determined by dividing image area by the nuclear count”(0123) or “the initial image processing module 1013 may crop the captured image so that it conforms to a specific size’(0107)); and but Mangoubi et al or Hintz et al, combination or alone, does not discloses establishing an Hbase table, wherein a plurality of remote sensing images acquired by one satellite corresponds to one Hbase table, and naming the Hbase table with a name of the one satellite and its corresponding sensor name; establishing a table storage model containing RowKey, and calculating the RowKey according to attributes of an image block; and integrating data structure of multi-source remote sensing image data according to attribute expression of a zoned remote sensing image in a plurality of dimensions in a manner of data band discrete storage, and storing serialized image blocks in an Hbase database according to the RowKey.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        May 22, 2021